
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.23

FI No. 22.349
Agora No. 1997 1040

STENDAL CELLULOSE PROJECT

Agreement on the Implementation of the Project

between the

European Investment Bank

and

Stellstoff Stendal GmbH

(Translator thinks Stellstoff is misprint)

Luxemburg, December 12, 2003
Arneburg, December 11, 2003

European
Investment Bank

E U R O P E A N    I N V E S T M E N T    B A N K

FI No. 22.349

1

--------------------------------------------------------------------------------

STENDAL CELLULOSE PROJECT

Agreement on the Implementation of the Project

between the

European Investment Bank

and

Zellstoff Stendal GmbH

(Stendal Cellulose Co. Ltd.)

Luxemburg, December 12, 2003
Arneburg, December 11, 2003

2

--------------------------------------------------------------------------------

THE UNDERSIGNED,

the European Investment Bank, with Head Office
in Luxemburg, Grand Duchy of Luxemburg,
represented by Mr. J. Link, Director, and
Dr. G. Hütz, Department Head,

  hereinafter referred to as "BANK",
on the one hand
 
  and  
 
  the Zellstoff Stendal GmbH, a company with limited liability under German Law,
with Head Office in Arneburg, which is registered in the Commercial Registry
under number HRB 2446, represented by the jointly authorized business managers
Wolfram Ridder and Ulf Johansson,
 
    hereinafter referred to as "END BORROWER"
on the other hand

3

--------------------------------------------------------------------------------

TAKING INTO CONSIDERATION:

1.That the END BORROWER intends to construct and operate a cellulose mill out in
the open country (hereinafter referred to as "PROJECT"), in which will be given
priority to the use of domestic softwood to produce Northern Bleached Softwood
Kraft, and which is technically described in Appendix A of this contract;

2.That 63.58% of the company shares of the END BORROWER are indirectly owned by
Mercer International Inc., and 29.42% of the company shares are directly owned
by RWE Industrie — Lösungen GmbH (RWE Industrial Solutions Co. Ltd.), and around
7% are directly owned by Fahr Beteiligungen GmbH (Fahr Participations Co. Ltd.);

3.That the BANK, for financing purposes of the PROJECT, concluded on December 9,
2003 a financing agreement, hereinafter referred to as "FINANCING AGREEMENT"
with the Norddeutschen Landesbank (North German State Bank), Girozentrale, in
the amount equivalent to 250,000,000 Euros.

4.That the Bank intends, for additional financing of the PROJECT, to make one or
more financing agreements, hereinafter referred to as "FINANCING AGREEMENTS"
with the Norddeutschen Landesbank, Girozentrale, or with another acceptable
credit institution, up to an amount of 245,000,000 Euros;

5.That the BANK estimates the costs of the project to be around
958,000,000 Euros (hereinafter referred to as "construction costs");

6.That this agreement for the carrying out of the PROJECT will be used for all
other FINANCING AGREEMENTS of the PROJECT,


                                        
                                        THE FOLLOWING IS AGREED UPON:


ARTICLE 1

Carrying out and bringing into service of the PROJECT


        The END BORROWER will construct the PROJECT according to the technical
description as indicated in Appendix A.


ARTICLE 2

Exceeding the cost of the PROJECT


        The END BORROWER shall, if the construction costs of the PROJECT exceed
the projected estimates, take the appropriate measures whereby the excess costs
will be covered without the assistance of the BANK and that the PROJECT will be
completed as per technical description indicated in Appendix A.

4

--------------------------------------------------------------------------------


ARTICLE 3

Maintenance


        The END BORROWER will, in the framework of the PROJECT, maintain the
buildings and equipment in a business-like manner and capacity and renovate
them, as the case may be.


ARTICLE 4

Contract allocations for labour, supplies and services; environmental
regulations


        The END BORROWER will, when allocating contracts for labour, supplies
and services needed for the construction of the PROJECT, as much as possible and
within reason, invite competing international bids, which should at least be
extended to all the states which have signed the agreements of the European
Economic Union. The END BORROWER, as far as the PROJECT is concerned, will
follow the related guidelines of the Council of the European Union.

        As per Point A.1.2 of the Appendix A, the END BORROWER will for all
components of the PROJECT, in accordance with the national and European
environmental legislations, have an environmental study undertaken, including
the identification of the necessary corrective measures. The END BORROWER will
adhere to the environmental regulations applicable to the PROJECT.


ARTICLE 5

Insurance


        During the entire period of the loan issued as per financing agreement,
the END BORROWER will take out and maintain an insurance policy for the
appropriate mounts covering the PROJECT, its buildings and equipment, in the
manner that is usual in the German Federal Republic


ARTICLE 6

Proceeding with the PROJECT


        The END BORROWER will, for the entire period of the loan, remain the
owner the property and assets of the PROJECT, in conformity with the original
plans as outlined in Appendix A, that is to which the BANK has given its written
permission.

        The BANK may refuse to give its permission when the financing capability
of the PROJECT by the BANK is not possible anymore, as per Article 267 of the
criteria determined by the EG Agreement.


ARTICLE 7

Information and supervision


7.01    Information concerning the PROJECT

        The END BORROWER

a)will send to the BANK, during the period of the loan as per FINANCING
AGREEMENT, quarterly reports on March 13, June 30, September 30, and
December 31, the first quarterly report to be sent on March 31, 2004, and, until
the PROJECT is completed, a detailed report on the development of the
construction, an overview in table format of the incurred costs of the parts of
the PROJECT built during the preceding year, as well as a report on the
projected conclusion of the construction; the END BORROWER will also provide the
BANK with all the documents and will supply answers to all reasonable requests
concerning the financing, the construction and the operations of the PROJECT;

5

--------------------------------------------------------------------------------

b)will immediately inform the BANK during the period of the loan as per
FINANCING AGREEMENT, as soon as a sale or disposal is intended of essential
installations, purchased equipment or similar valuable assets;

c)will immediately request from the BANK, during the period of the loan as per
FINANCING AGREEMENT, the approval for each substantial change in the overall
plan, of the use as well as the time frame and/or work which involve the
financing of the PROJECT;

d)will immediately inform the BANK during the period of the loan as per
FINANCING AGREEMENT, concerning the outcome and results of governmental approval
procedures (for example building permits), including possible administrative
procedures or Court procedures which may influence considerably the construction
and operations of the PROJECT;

e)will keep, during the period of the loan as per FINANCING AGREEMENT, any and
all statements as per Point A.1.2. of Appendix A concerning the making of an
environmental study (as per Article 4 of thsi Agreement), and will make it
available to the BANK at its request;

f)will inform the BANK during the period of the loan as per FINANCING

g)AGREEMENT of all facts and events which may considerably influence or change
the conditions for the development and operations of the PROJECT.

7.02    Information concerning the END BORROWER

        The END BORROWER

a)will transmit to the BANK during the period of the loan as per FINANCING
AGREEMENT, every year, within a month of the publication of the annual financial
statements of the END BORROWER, and will explain to the BANK any reasonable
requests concerning the general financial conditions of the END BORROWER;

b)will immediately inform the BANK during the period of the loan as per
FINANCING AGREEMENT of any important changes in its statutes or other
regulations and of changes in its company structure;

c)will adopt an accounting system during the period of the loan as per FINANCING
AGREEMENT which will clearly indicate the business activities concerning the
financing and execution of the PROJECT;

d)will inform the BANK during the period of the loan as per FINANCING AGREEMENT
of all the facts and events which in general may affect the performance
concerning the obligations arising from this agreement.


ARTICLE 8

Inspections


        The END BORROWER will permit and facilitate inspections by persons
appointed by the BANK, to view the places, buildings, equipment installations
and works, as well as after having made arrangements, to make examinations which
the BANK may require within reason.

6

--------------------------------------------------------------------------------



ARTICLE 9

Law, Place of Performance, Place of Jurisdiction


9.01    Applicable Law

        The legal relationships between the Parties of the Agreement as well as
the creation and validity are based on the Laws of the German Federal Republic.

9.02    Place of Performance

        The Place of Performance of this Agreement is the Head Office of the
BANK.

9.03    Place of Jurisdiction

        For the settling of disputes arising from this contract, the place of
jurisdiction is Stendal.


ARTICLE 10

Final Regulations


10.01    Addresses

To be legal, all the correspondence and statements relating to this Agreement
between the Parties must be addressed to:

    — To the BANK:   100 Boulevard Konrad Adenauer
L-2950 Luxemburg
Grand Duchy of Luxemburg
 
 
 
 
      — To the END BORROWER:   Niedergörner Damm 1
39596 Arneburg
German Federal Republic

Any change to the above becomes legal only after the other Party has been
advised of the change.

10.02    Format of the Communications

        Statements and communications which are related to a dispute or which
have time limits or through which the receiving Parties is given a deadline,
must be made by registered mail or by telegram, each with a return slip, or by
telex. Decisive for the meeting of a deadline is the date of the cancellation of
the stamp or any other making on the return slip, which is the point in time of
the transfer of the mail to the receiving Party.

7

--------------------------------------------------------------------------------

10.03    Appendix

The Preamble and the Appendix A (description of the PROJECT) form part of this
Agreement.

Accordingly agreed upon and the three originals in the German language signed.

This Agreement has been initialled on behalf of the END BORROWER by Mr. W.
Ridder, Business Manager, and on behalf of the BANK by Mr. M. Vatter of the
Legal Department.

Luxemburg, December 12, 2003
Arneburg, December 11, 2003

EUROPEAN INVESTMENT BANK ZELLSTOFF STENDAL GMBH
 
 
 
  Signature not legible Signature not legible Signature not legible Signature
not legible J. Lind Dr. G. Hütz W. Ridder U. Johansson
 
 
 
  For: Johansson Signature:
 
 
 
  B. Egelkraut

8

--------------------------------------------------------------------------------

Appendix A


TECHNICAL DESCRIPTION


A.1.    TECHNICAL DESCRIPTION

1.Object

The Project concerns the construction and the operation of a cellulose plant out
in the open countryside (552,000 tons per annum). This mill will be given
priority to the use of domestic softwood to produce Northern Bleached Softwood
Kraft. This plant will produce practically bleach-free and totally bleach-free
qualities, based on the best available environment-friendly technologies. This
Project also includes the founding and operation of a wood delivery business and
a logistics company.

The location of the factory (on a land area of 80 ha) will be in a recently
developed industrial park in Arneburg (State of Saxony-Anhalt), 17 km northeast
of Stendal, 100 km west of Berlin, and lose to the Elbe river.

2.Detailed Description (Translator does not know the meaning of most
abbreviations or acronyms following hereunder)

•Planned capacity of the cellulose plant

•Daily production capacity: 1,700 ADMT daily

•Annual capacity: 552,000 ADTM

•Capacity of the production lines

The Project consists of the following:

Wood processing

•Bark stripping and size reduction: 600 m3 sub/hour •Sorting of shavings and
transportation installations: 1,200 m3 / hour


Fibre line

•Boiled cellulose: 1,852 ADMT / day, 8 boilers, each 400 m3, Superbatch

•O2-lignin removal: 1,752 ADMT / day

•Bleached cellulose: 1,708 ADMT / day •Drying installation: 1,800 ADMT / day


Recovery installation

•Steam installation: 670 tons of water per hour.

•Recovery boiler: 3,250 tons DS / day with minor output of Nox, 84 bar.

•Caustication: 8,000 m3WL / day

•Lime oven: 600 tons CaO / day


Energy production

•Steam boiler: 90 / 120 / ton / hour

•Turbogenerator: 95 MW

9

--------------------------------------------------------------------------------

Chemicals

•Chlorine dioxide: 15 tons ClO2 / day

•Oxygen installation: 95 tons / day

•White alkaline solution: 80 tons / day

Water treatment, Industrial effluent treatment

•Water treatment: 60,000 m3 / day

•Industrial effluent treatment: 48,575 m3 / day

The equipment meets the BAT requirements (Best Available Technology) 2000
update. The Project includes the required infrastructure such as roads, railway
siding and supply lines, in so far as they are located on the land of the mill.

3.Development time schedule

Construction started at the end of August 2002. The installation of the
equipment is projected for the middle of 2004, and the starting-up will follow
immediately thereafter. The inspection and approval are projected to be
completed by the end of 2004.

A.2    CONTENTS OF THE PROJECT INFORMATION AND MAILING PROCEDURES
          TO THE BANK

1.Mailing of information: Name of the appropriate person

Mr. Wolfram Ridder, Manager, Zellstoff Stendal GmbH

2.Information Reports on the Project development

Quarterly reports on the construction.

3.Information regarding the completion of the work

Projected for the end of 2004.

10

--------------------------------------------------------------------------------



European Investment Bank

Luxemburg, December 12, 2003 JU/SB/ag/2834

Zellstoff Stendal GmbH
Niedergörner Damm 1
39596 Arneburg

Re: Zellstoff Stendal Project

Implementation of the Project Agreement between the European Investment bank
("EIB") and the Zellsoff Stendal GmbH ("End Borrower"), dated December 11 / 12,
2003

Gentlemen, Mesdames,

Referring to Article 4 Paragraph 1, we confirm to you that the information
provided to us by the End Borrower concerning the construction of the
Zellstofffabrik Stendal satisfies in principle the requirements of the EIB.

Concerning Article 4 Paragraph 2 Sentence 2, the EIB states that this
qualification only relates to the environmental regulations applicable to the
Project. The End Borrower explains that minor infractions of the environmental
regulations can happen to any Project of this size.

With regards to Article 6, we can communicate to you that, in principle, the
transfer of safeguards of the installations belonging to the Project to the
financing Bank does not conflict with the contractual obligations as per
Article 6.

As far as Article 7.01 a) is concerned, the End Borrower and the Bank mutually
agree that the End Borrower will make available to the Bank information
concerning the progress of the construction and about the wood treatment (a.o.
indication of quantities, certification, average prices F.O.B. factory,
marketing organization, market performance), as well as environmental aspects of
the forestry use. Should the construction progress reports with regards to the
wood deliveries (a.o. certification and average price F.O.B. at factory), market
performance and marketing organization be deemed insufficient by the Bank, the
End Borrower will provide, on a confidential basis and during the period of the
loan, additional information to the Bank.

Yours truly,

EUROPEAN INVESTMENT BANK
 
  Signature not legible
J. Link Signature not legible
Dr. G. Hütz

11

--------------------------------------------------------------------------------



QuickLinks


ARTICLE 1 Carrying out and bringing into service of the PROJECT
ARTICLE 2 Exceeding the cost of the PROJECT
ARTICLE 3 Maintenance
ARTICLE 4 Contract allocations for labour, supplies and services; environmental
regulations
ARTICLE 5 Insurance
ARTICLE 6 Proceeding with the PROJECT
ARTICLE 7 Information and supervision
ARTICLE 8 Inspections
ARTICLE 9 Law, Place of Performance, Place of Jurisdiction
ARTICLE 10 Final Regulations
TECHNICAL DESCRIPTION
